20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 1 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 2 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 3 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 4 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 5 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 6 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 7 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 8 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                  Declaration of Henoch Zaks Pg 9 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 10 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 11 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 12 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 13 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 14 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 15 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 16 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 17 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 18 of 19
20-08949-rdd   Doc 52-1 Filed 09/02/20 Entered 09/02/20 20:16:04   Exhibit
                 Declaration of Henoch Zaks Pg 19 of 19
